Case 9:18-cv-00185-RC-ZJH Document 6-2 Filed 11/09/18 Page 1 of 1 PageID #: 23



                         UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                LUFKIN DIVISION


 LISA J. HAVARD,

       Plaintiff,

 v.                                                     9:18-cv-00185RC-ZIH

 EASTPOINT RECOVERY GROUP, INC.

       Defendant.

             ORDER ON PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT

       Plaintiff, LISA J. HAVARD, by and through her attorneys, SULAIMAN LAW GROUP,

LTD., having filed with this Court his Motion for Clerk’s Entry of Default and the Court having

reviewed same, hereby ORDERED.

       1. An Entry of Default shall be entered against the Defendant, Eastpoint Recovery Group,

Inc.



Dated: _______________


                                           /s/ __________________________________
                                           Judge, U.S. District Court
